DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/21.

Claim Objections
Claim 15 is objected to because of the following informalities:  The word “biologics” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 3, 4 and 13 describe a “weight average diameter”, but what is describes is only the average diameter.  It appears use of the word “weight” is a typographical error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 11, 12, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri (US Pub.: 2007/0026069) and in view of Wei (US Pub.: 2018/0296343), provisional filed 4/2017 and in view of Madhumathi, K. et al. “novel chitin/nanosilica composite. . . “.
As to Claims 1, 5 and 16, Shastri describes a three-dimensional construct that includes a polymeric matrix and a nanoparticle (see Fig. 1 and abstract) to produce a cationic charge (see Fig. 1 and 44, 50).  The material is used for 3-D printing (para. 54).   In the background, Shastri explains that these materials can be used to fabricate scaffolds for tissue and skeletal compounds (para. 4).    Particularly when used with collagen and hylauranic acid (para. 4).
 As a result, Shastri explains that their cationic composite is combined with a biopolymer, such as collagen (see Fig. 1, last step and para. 44, 18).  This collagen can be considered a gelling agent as described in the claims.  Other gelling agents include alginate (para. 96).
In addition to these, Shastri describes adding bone substitutes or other carriers (para. 18).	
	The entire mixture is in water (para. 96, 97 and 98 and 100) and remains “fluid” after made.  Therefore, since the water is not removed in any way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluid present in the material is water.  Water is a protic solvent.
	As to the percentages of each, Shastri does not disclose how much of the nanoparticles are in the product and how much of the gelling agent is in the product.
As to the amount of gelling agent used, Wei describes a 3-D printing additive (title) known to be used for a large number of applications (para. 1, 2 and 3) to include bone repair (para. 6, 7 and 8) and tissue repair (para. 10).  One of the compounds used in constructing these biological materials includes alginate or collagen and chitin (para. 81, 0122, 197, 259) used to form a mesh material to induce bone growth (para. 121) or tissue attachment (para. 118).  These materials can be considered biodegradable polymers (para. 199).  As to the amount, Wei teaches that the entire material can comprise from 90-5% of the biodegradable polymer material (para. 204).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
As to the field of endeavor, both reference are around additive manufacturing in the area of tissue and bone repair/manufacture. 
	Since Shanstri does not describe how much collagen or alginate to use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the collagen or alginate biodegradable polymer in an amount of 90-5 wt% in the entire material, as taught by Wei for use with scaffolds for tissue and skeletal compounds, as taught by Shanstri because this concentration of biodegradable polymer is known to be effective to manufacture the same compound.
	As to the nanoparticle %, Madhumathi describes that in the prior art, development of tissue-engineering is known to include polymeric compounds such as alginate, collagen and chitin for use in supporting tissue materials (see introduction, para. 1).  With that composition, Madhumathi explains that silica forms an essential step in the formation of hard tissues (introduction, para. 3).  As a result, use of silica is known for use in bioactive scaffolds, such as in bone tissue engineering (pg. 290, para. 2). 
	Madhumathi explains that an effective weight % of nanosilica used in the compound employed for tissue engineering is about 1% (see section 2.3).
As to the field of endeavor, this reference is in the area of tissue and bone repair/manufacture, as shared with the other two references.
	As to the ratio, since Shastri does not describe an amount of nanoparticle to use in their additive manufacture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ about 1%, as taught by Madhumathi for use with the additive manufacture of Shastri because this amount is known to be effective for use in the manufacture of tissue and bone material.

As to Claim 2, Shanstri explains that the nanoparticle has a cationic core (see Fig. 1, covalently bonded surface charge).

As to Claim 6, Shanstri shows that the nanoparticle core is an amine-functionalized silica nanoparticle (see Fig. 1).

As to Claim 11, Shanstri describes the additive as collagen (see Fig. 1, last step).

As to Claim 12, Wei teaches that 90-5% of the biodegradable polymer material is used (para. 204).  Wei explains that this material can be one of alginate, collagen or chitin (para. 81, 122, 197, 259).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 14, Wei teaches that the entire material can comprise from 90-5% of the biodegradable polymer material (para. 204).  Madhumathi explains that an effective weight % of nanosilica used in the compound employed for tissue engineering is about 1% (see section 2.3).  These overlap the claimed range of 1:20 to 20:1.  The obviousness statement for combining these is re-iterated from above.

As to Claim 15, Shastri explains that a biomolecular can be added to the nanoparticles (para. 47), which include growth factors and other tissues and DNA compounds (para. 47).

As to Claim 17, Shastri states that the compound can include a cross-linking compound (para. 57).

Claims 3, 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri, Wei and Madhumathi as applied to claim 1 above, and further in view of Bringley (US Pub.: 2005/0186337).
Shastri states that the nanoparticles can have s size of 5nm to 10 microns (para. 33).  The reference does not state what the average diameter is.
Bringley describes that the average core silica particle size ranges from 1-500 nm (para. 25) and that during trial runs, particles whose average size were too large tended to aggregate (para. 50), which is undesirable because it reduces the stability of the colloid (para. 22).
As to the field of endeavor, Bringley describes use of their colloidal particles in tissue and bone repair (para. 4 and 21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an average size of 1-500nm of the silica nanoparticle in Bringley with the silica nanoparticles in Shastri, Wei and Madhumathi because this size range is known to effectively not agglomerate the particles. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri, Wei and Madhumathi as applied to claim 16 above, and further in view of King (US Pat.: 9983195).
Shastri, Wei and Madhumathi discuss making tissue from nano-composite bio-ink, but the references do not disclose that this ink form an organ.
King describes a means of compacting bio-ink to form multi-cellular bodies for growing cells to make tissue or organs (col. 16, lines 35-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the bio-ink of Shastri, Wei and Madhumathi to make either tissue or an organ, as taught by King because it is known that bio-ink can be employed to make an organ from tissue using bio-ink by compacting the multi-cellular bodies to grow cells.

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri (US Pub.: 2007/0026069) and in view of Wei (US Pub.: 2018/0296343), provisional filed 4/2017 and in view of Madhumathi, K. et al. “novel chitin/nanosilica composite. . . “. and further in view of Rickus (US Pub.: 2018/0141996), provisional filed 4/2015.
Shastri describes a three-dimensional construct that includes a polymeric matrix and a nanoparticle (see Fig. 1 and abstract) to produce a cationic charge (see Fig. 1 and 44, 50).  The material is used for 3-D printing (para. 54).   In the background, Shastri explains that these materials can be used to fabricate scaffolds for tissue and skeletal compounds (para. 4).    Particularly when used with collagen and hylauranic acid (para. 4).
 As a result, Shastri explains that their cationic composite is combined with a biopolymer, such as collagen (see Fig. 1, last step and para. 44, 18).  This collagen can be considered a gelling agent as described in the claims.  Other gelling agents include alginate (para. 96).
In addition to these, Shastri describes adding bone substitutes or other carriers (para. 18).	
	The entire mixture is in water (para. 96, 97 and 98 and 100) and remains “fluid” after made.  Therefore, since the water is not removed in any way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluid present in the material is water.  Water is a protic solvent.
	As to the percentages of each, Shastri does not disclose how much of the nanoparticles are in the product and how much of the gelling agent is in the product.
As to the amount of gelling agent used, Wei describes a 3-D printing additive (title) known to be used for a large number of applications (para. 1, 2 and 3) to include bone repair (para. 6, 7 and 8) and tissue repair (para. 10).  One of the compounds used in constructing these biological materials includes alginate or collagen and chitin (para. 81, 0122, 197, 259) used to form a mesh material to induce bone growth (para. 121) or tissue attachment (para. 118).  These materials can be considered biodegradable polymers (para. 199).  As to the amount, Wei teaches that the entire material can comprise from 90-5% of the biodegradable polymer material (para. 204).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
As to the field of endeavor, both reference are around additive manufacturing in the area of tissue and bone repair/manufacture. 
	Since Shanstri does not describe how much collagen or alginate to use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the collagen or alginate biodegradable polymer in an amount of 90-5 wt% in the entire material, as taught by Wei for use with scaffolds for tissue and skeletal compounds, as taught by Shanstri because this concentration of biodegradable polymer is known to be effective to manufacture the same compound.
	As to the nanoparticle %, Madhumathi describes that in the prior art, development of tissue-engineering is known to include polymeric compounds such as alginate, collagen and chitin for use in supporting tissue materials (see introduction, para. 1).  With that composition, Madhumathi explains that silica forms an essential step in the formation of hard tissues (introduction, para. 3).  As a result, use of silica is known for use in bioactive scaffolds, such as in bone tissue engineering (pg. 290, para. 2). 
	Madhumathi explains that an effective weight % of nanosilica used in the compound employed for tissue engineering is about 1% (see section 2.3).
As to the field of endeavor, this reference is in the area of tissue and bone repair/manufacture, as shared with the other two references.
	As to the ratio, since Shastri does not describe an amount of nanoparticle to use in their additive manufacture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ about 1%, as taught by Madhumathi for use with the additive manufacture of Shastri because this amount is known to be effective for use in the manufacture of tissue and bone material.
	The references do not teach that the compound is in a kit for fabricating the material.

	Rickus describes a composition made up of collagen and silica (para. 2) used to make a tissue structure (para. 98) or bone (para. 75) using the material to make 3-D scaffolds or matrices and building on those with layers of nanometer films (para. 68).  The silica material is nano-sized (see Fig. 1A-C, para. 81, describing the scale as in the 500nm range and para. 82 describing the silica particles of approximately 20nm is diameter).  
	Rickus explains that this composition may be put into a kit (para. 40, 41, 42, 107).
	As to the relevance and field of endeavor, Rickus describes their material as being used to make 3-D scaffolds or matrices (para. 68) of tissue and/bone mtaerials (para. 98, 75, 79).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the composition of Shastri, Wei and Madhumathi in a kit, as taught by Rickus because it is known to effectively employ a kit for the inclusion of the compounds for making the nano-compound used for additive manufacturing.

References Made of Record
	The following additional references from the examiner’s search are made of record:
Matzner (US Pub.: 2019/0224914), provisional filed 5/2016.  Matzner describes an additive manufacturing material (title and abstract) known for use in 3-D printing (para. 6).  The material employs a nano-sized silica particle (para. 24) modified with a functional group (para. 29, 30).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 19, 2021